Citation Nr: 1511581	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for joint pains of the left hip and knees, to include degenerative joint disease. 

4.  Entitlement to an initial compensable rating for service-connected allergic rhinitis. 

5.  Entitlement to a compensable rating for service-connected idiopathic leg cramps.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, October 2010, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO). 

A January 2013 letter from a VA physician raises the issue of entitlement to a disability rating in excess of 30 percent for the service-connected bilateral planovalgus flat feet disorder.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for joint pains of the left hip and knees, to include degenerative joint disease, entitlement to an initial compensable rating for service-connected allergic rhinitis, and entitlement to a compensable rating for service-connected idiopathic leg cramps are remanded to the RO. 


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran's current hypertension was incurred in or caused by her active service.

2.  The probative evidence of record does not show that the Veteran's current diabetes mellitus was incurred in or caused by her active service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Diabetes mellitus, type II was not incurred in or aggravated by active service, and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's June 2012 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2012, a VA examination in connection with the claim of entitlement to service connection for hypertension was conducted.  The VA examiner reviewed the Veteran's medical history, examined the Veteran, and provided a medical opinion concerning the etiology of the Veteran's current hypertension disorder, along with a rationale in support of the conclusions reached.  This examination is adequate for evaluation of the hypertension disorder issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As for the Veteran's claim concerning diabetes mellitus, type II, a medical examination and opinion are not required.  This disorder was not shown during the Veteran's military service or for several years thereafter.  Moreover, the evidence of record does not suggest a link between this disorder and the Veteran's military service.  Although the Veteran's statements are competent evidence as to what she observed or experienced, she has not alleged continuity of symptomatology for this condition; nor does the remaining evidence of record suggest a nexus between the current disability and any inservice disease or injury.  See Davidson v, Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, a VA examination was not warranted for this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for chronic disorders, such as hypertension and diabetes mellitus when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  


Hypertension 

The Veteran contends that her current hypertension is related to active service.  In this regard, she reported that she demonstrated high blood pressure readings during active service.  

Service treatment records, including the November 1987 induction examination are negative for complaints, treatment, or a diagnosis of hypertension.  A record dated in November 1989 demonstrates a blood pressure reading of 122/74.  A record dated in August 1990 demonstrates a blood pressure reading of 134/66.  The Veteran's September 1990 separation examination is negative for complaints, treatment, or a diagnosis of hypertension. 

Post-service records include an October 2010 VA outpatient treatment record which notes a diagnosis of hypertension.  The examiner indicated that the Veteran started Lisinopril to treat her hypertension.  

The Veteran underwent a VA examination in May 2012.  The Veteran reported that during the course of VA outpatient treatment in 2010, her physician found her blood pressure readings to be elevated, which resulted in her current Lisinopril prescription to treat the hypertension.  Upon examination and review of the Veteran's claims file, the examiner diagnosed hypertension, and noted an initial diagnosis of such disorder in October 2010.  The examiner stated that the Veteran had elevated blood pressure readings in 2012.  The examiner also noted service treatment records dated in November 1989 and August 1990, which show blood pressure readings of 122/74 and 134/66, respective.  The examiner stated that the Veteran's current hypertension was "not at least as likely as not" incurred in or caused by active service, to include the aforementioned inservice blood pressure readings.  In providing the opinion, the examiner noted that the blood pressure readings documented in November 1989 and August 1990 were not considered diagnostic of hypertension, as neither reading exceeded 140/90, which was the upper limit of normal.  The examiner further noted that the Veteran's current 

hypertension was not diagnosed until 2010, over 20 years after her service separation in 1990.     

After reviewing the evidence of record, the Board finds that there is a current diagnosis of hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board, however, finds that the competent evidence of record does not link the Veteran's current hypertension to her active duty service.  To that effect, the Veteran's service treatment records are silent as to any complaints of or treatment for hypertension.  The earliest post service diagnosis of hypertension is dated in October 2010, over 20 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition); Shaw v. Principi, 3 Vet. App. 365 (1992).  Although the Veteran reported that she had elevated blood pressure readings during active service, which she believed to be the cause of her current hypertension disorder, the Veteran's statements are competent evidence only as to what she experienced or observed.  Her statements as to the etiology of her hypertension, is not competent evidence sufficient to provide a nexus between hypertension and her military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board finds that the medical evidence does not relate the Veteran's hypertension to her military service.  The Veteran underwent a VA examination for hypertension in May 2012.  After reviewing the Veteran's claims file and examining the Veteran, the VA examiner opined that the Veteran's hypertension was not incurred in or related to her military service.  In support of this opinion, the VA examiner noted that an initial diagnosis and treatment thereafter for such disorder was in October 2010, 20 years after service.  The examiner indicated that the blood pressure readings in service were not considered diagnostic of hypertension, as neither reading exceeded 140/90, which was the upper limit of normal.  

In addition, the evidence of record does not show that the Veteran's hypertension was manifested to a compensable degree within the year after active service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Upon review and consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II

The Veteran contends that her current diabetes mellitus, type II, is related to active service.  Service treatment records, including the November 1987 induction examination and September 1990 separation examination are negative for complaints, treatment, or a diagnosis of diabetes mellitus, type II. 

Post-service treatment records include September 2010 through October VA outpatient treatment records that indicate diagnoses of diabetes mellitus, type II.  Subsequent VA outpatient treatment records dated in 2011 through 2014 note ongoing treatment for diabetes mellitus, type II.  

Upon review of the evidence of record, the Board finds that there is a current diagnosis of diabetes mellitus, type II.  See Degmetich, 104 F.3d 1328, 1333 (1997).  The Board, however, finds that there is no medical evidence of record to suggest that the Veteran's current diabetes mellitus, type II, is directly related to her active service.  In this regard, there is nothing in the Veteran's service treatment records that would indicate that diabetes mellitus, type II, began during service or during the presumptive one-year period following service, and there is no medical evidence relating the Veteran's current diabetes mellitus, type II, directly to service.

In the absence of competent evidence of diabetes mellitus, type II disorder in service, or probative evidence of a nexus between the Veteran's current diabetes mellitus, type II disorder and her military service, service connection is not warranted on a direct basis for the Veteran's current diabetes mellitus, type II disorder. 

Upon review and consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II is denied. 


REMAND

When the Board last reviewed the case in July 2014, it noted the Veteran's assertion that joint pains of the left hip and knees were secondary to the service-connected bilateral flatfoot disorder.  The Board also noted that in support of her contention, the Veteran submitted an article on the subject of flatfoot, which indicates that symptoms of flatfoot include lower extremity pain or fatigue in the hips and knees.  The Board found the August 2013 VA examiner's opinion inadequate for purposes of adjudicating the appeal, as the examiner did not provide any rationale to support the negative opinion regarding aggravation and he failed to address whether the left hip and knee disorders were caused by the service-connected flatfoot disorder.  Therefore, the case was remanded for an addendum VA opinion that addressed 

whether the Veteran's current trochanteric bursitis of the left hip and bilateral knee degenerative joint disease were caused or aggravated by the service-connected bilateral flatfoot disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a December 2014 opinion, the August 2013 VA examiner stated that the Veteran's left hip and knee disorders were not due to or aggravated by the service-connected flatfoot disorder.  In support of his opinion, the examiner stated that the Veteran did not have an antalgic gait, and he knew of no other reason why her flatfeet disorder would "affect" her left hip or knees.  The Board finds this opinion inadequate for purposes of adjudicating the appeal, as the examiner failed to address whether the Veteran's left hip and knee disorders were caused by the service-connected flatfoot disorder.  Moreover, while the examiner indicated that he reviewed the claims file, he did not address the aforementioned article on the subject of flatfoot, which indicates that symptoms of flatfoot include lower extremity pain or fatigue in the hips and knees.  Accordingly, another addendum VA opinion that addresses whether the Veteran's current trochanteric bursitis of the left hip and bilateral knee degenerative joint disease were caused by the service-connected bilateral flatfoot disorder is necessary prior to a determination in this case.     

As there has not been substantial compliance with the July 2104 remand directives, the issue of entitlement to service connection for joint pains of the left hip and knee, to include degenerative joint disease must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the issue of entitlement to an initial compensable rating for service-connected allergic rhinitis, the Veteran asserted that her allergic rhinitis worsened since the most recent September 2010 VA examination.  In this regard, VA outpatient treatment records dated in 2012 support such contention, as the records show that the Veteran sought treatment for itchy and watery eyes, nasal congestion, and sneezing for months.  The Veteran further reported that eye drops no longer alleviated her symptoms nor did Claritin, thus, she stopped using these treatments.  

Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

With respect to the issue of entitlement to a compensable rating for service-connected idiopathic leg cramps, the Veteran underwent a VA examination in July 2012 for muscle injuries, which resulted in her current diagnosis of idiopathic leg cramps.  Thereafter, VA outpatient treatment records dated in 2014 demonstrate treatment for and diagnoses of fibromyalgia.  In this regard, during the course of treatment, the Veteran consistently reported severe pain and cramping of her legs, ongoing muscle pain, stiffness, headaches, and anxiety.  Moreover, the Veteran was prescribed Lyrica to treat some of her symptoms.  Therefore, as the Veteran's symptoms have worsened since the aforementioned VA examination, the Board finds that another VA examination is necessary.  See Id. 

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Pine Bluff, Arkansas, the RO must also obtain records from such facility dated from April 2014 to the present.  38 C.F.R. § 3.159 (c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain the Veteran's VA outpatient treatment records from the VA Medical Center located in Pine Bluff, Arkansas from April 2014 to the present.  All attempts to secure this 

evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the evidence of record in the form of electronic records must be made available to an appropriate VA examiner other than the August 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The VA examiner must be directed to provide the supplemental finding to the August 2009 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed greater trochanteric bursitis of the left hip and/or degenerative joint disease of the knees, are due to the Veteran's service-connected bilateral flatfoot disorder.  The examiner must also comment on the article submitted by the Veteran that addresses the subject of flatfoot, which indicates that symptoms of flatfoot include lower extremity pain or fatigue in the hips and knees.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected allergic rhinitis disorder.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the examiner must indicate the presence, absence, and/or extent of nasal polyps and nasal passage obstruction. 

4.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected idiopathic leg cramps disorder.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the examiner must indicate whether the Veteran's service-connected disorder is with widespread 

musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms:  that require continuous medication for control; or is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; or is constant, or nearly so, and refractory to therapy.   

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and 

her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


